TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00575-CV



                                   Ronald Dixon, Appellant

                                                v.

                                 Kathy Alice Berke, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425TH JUDICIAL DISTRICT
     NO. 08-586-F425, HONORABLE MARK J. SILVERSTONE, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Ronald Dixon has filed an unopposed motion to withdraw his notice

of appeal and dismiss the instant appeal. We grant appellant’s motion and dismiss the appeal. See

Tex. R. App. P. 42.2(a)(1).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: October 10, 2008